Citation Nr: 0734329	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for scar residuals 
of the left 5th metatarsal area, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) with degenerative joint disease (DJD) of the 
lumbosacral spine, with probable radiculopathy of the right 
lower extremity, claimed as secondary to the service-
connected left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans' Affairs (VA), Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A review of the record indicates that the veteran was 
scheduled to appear at a Central Office hearing before the 
Board on October 3, 2007, as per his request on his September 
2006 and April 2007 VA Forms 9, Appeal to Board of Veterans' 
Appeals.  However, in correspondence received in September 
2007, he had indicated that, due to his wife's health and his 
financial situation, he would not be able to attend the 
hearing.  He also stated that he had attempted to contact the 
Board to ascertain his hearing options, to no avail.

The Board also notes that on previous VA Forms 9, received in 
August 2004 and February 2005, the veteran had requested to 
appear at a Travel Board hearing.  In light of these 
requests, and his recently expressed difficulty as to 
traveling to Washington, the Board finds that the veteran 
must be afforded the opportunity to appear at a Travel Board 
hearing.  See 38 C.F.R. § 20.700 (2007) (which states that a 
veteran is entitled to a hearing if one is requested).  


Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the veteran 
before a Veterans Law Judge at the RO.  Notify the 
veteran of the date of such hearing by sending a 
letter of notification to the veteran at his 
address of record, with a copy to his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


